Exhibit 10.3

February 13, 2015
 


 
REO Plus, Inc.
c/o  Boulderado Group, LLC
       292 Newbury Street, Suite 333
       Boston, MA 02115
      Attention:  Alex Rozek
 
GUARANTY
 
 
Re:
Guaranty of Payment Obligations to Prosperity Bank

 
Ladies and Gentlemen:
 
Reference is made to the Guaranty Agreement (the “Prosperity Bank Guaranty”)
dated June ___, 2013 by and between Prosperity Bank (the “Lender”) and the
Guarantors (each as defined therein), including REO Plus, Inc. (the
“Company”).   For good and valuable consideration, the sufficiency and receipt
whereof are hereby acknowledged,  the undersigned hereby unconditionally
guarantees and agrees to be liable for the full and indefeasible payment and
performance when due of all now existing and future indebtedness, obligations or
liabilities of the Company to the Lender, whether direct or indirect, absolute
or contingent, secured or unsecured, arising under the Prosperity Bank Guaranty
as now written or as amended or supplemented hereafter, or by operation of law
or otherwise.  Further, the undersigned agrees to pay to you on demand the
amount of all expenses (including reasonable attorney’s fees) incurred by you in
collecting or attempting to collect the undersigned’s obligations to you under
this Guaranty, and agrees to pay any interest at the lesser of 12% per annum or
the highest lawful rate on all amounts payable to you hereunder.  (All of the
aforementioned obligations, liabilities, expenses and interest are hereinafter
collectively called the “Obligations”).
 
This Guaranty is executed as an inducement to the Purchasers as defined in that
certain Stock and Note Purchase Agreement of even date to acquire your share
ownership in the Company and to acquire certain promissory notes of the Company
payable to you and is executed in consideration of your doing or having done any
of the foregoing.
 
Notice of acceptance of this Guaranty, the amendment, execution or termination
of any of the Prosperity Bank Guaranty, and presentment, demand, protest, notice
of protest, notice of non-payment and all other notices to which the undersigned
may be entitled and the Company’s reliance on this Guaranty are hereby
waived.  The undersigned also waive notice of:  changes in terms or extensions
of time of payment, the taking and releasing of collateral or guarantees
(including the release of the undersigned) and the settlement, compromise or
release of any Obligations, and agree that, as to the undersigned, the amount of
the Obligations shall not be diminished by any of the foregoing.  The
undersigned also agree that you need not attempt to collect any obligations from
the other obligors under the Prosperity Bank Guaranty, but may require the
undersigned to make immediate payment of Obligations to you when due or at any
time thereafter.
 
 
1

--------------------------------------------------------------------------------

 
 
This Guaranty is absolute, unconditional and continuing, regardless of the
validity, regularity or enforceability of any of the Obligations or may
otherwise be subject to equities or defenses or prior claims in favor of others
or may be invalid or defective in any way and for any reason, including any
action, or failure to act, on your part.  The liability of the undersigned under
this Guaranty shall be unaffected by the death of the undersigned.  Payment by
the undersigned shall be made to you at your office from time to time on demand
as Obligations become due, and one or more successive or concurrent actions may
be brought hereon against the undersigned either in the same action in which the
Company is sued or in separate actions.  In the event any claim or action, or
action on any judgment, based on this Guaranty, is made or brought against the
undersigned, the undersigned agree not to assert against you any setoff or
counterclaim which the undersigned may have, and further the undersigned agrees
not to deduct, setoff, or seek to counterclaim for or recoup, any amounts which
are or may be owed by you to the undersigned, or for any loss of contribution
from any other guarantors.  Furthermore, in any litigation based on this
Guaranty in which you and the undersigned shall be adverse parties, the
undersigned hereby waive the right to interpose any defense based upon any
statute of limitations or any claim of laches and waive the performance of each
and every condition precedent to which the undersigned might otherwise be
entitled by law.  The undersigned hereby consent to in personam jurisdiction of
the federal and state courts located in Charlotte, North Carolina.  In the event
that you bring any action or suit in any federal or state court of record in
North Carolina to enforce any or all liabilities of the undersigned hereunder,
service of process may be made on the undersigned by mailing by certified mail,
return receipt requested, a copy of the summons to the undersigned at the
address set forth below.
 
In the event of any breach of, or default under the Loan Agreement (as
referenced in the Prosperity Bank Guaranty) or the Prosperity Bank Guaranty, or
if the undersigned shall fail to observe or perform in all material respects any
agreements, warranties, or covenants contained herein, or on the death of the
undersigned, or should the undersigned commit an act of bankruptcy, have
commenced by or against the undersigned any bankruptcy, insolvency, arrangement,
reorganization, receivership or similar proceeding under any federal or state
law, then the liability of the undersigned for the entire Obligations that
Lender seeks to recover from  the Company or any subsidiary of the Company
(which may be the entirety of the amounts guaranteed by the Prosperity Bank
Guaranty) shall become due and payable hereunder (a) to the Lender whenever the
Lender has made demand under the Prosperity Bank Guaranty (provided that the
payment is clearly identified as being paid on behalf of the Company under the
Prosperity Bank Guaranty) or (b) to the Company whenever the Company has made
any payment to the Lender pursuant to the Prosperity Bank Guaranty.    If the
undersigned makes any payment as a result of this guaranty, he shall be
subrogated, to the extent of such payment, to all rights and remedies of the
Company to seek contribution from and assert any other claims against any other
Guarantors under the Prosperity Bank Guaranty.
 
This Guaranty may be terminated only upon receipt of written acknowledgement by
Prosperity Bank, in form and substance reasonably satisfactory to the Company,
that the Company is unconditionally released from any and all obligations under
the Prosperity Bank Guaranty.    This is a continuing Guaranty and written
notice as above provided shall be the only means of termination, notwithstanding
the fact that for certain periods of time there may be no Obligations owing to
Prosperity Bank from the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
This Guaranty embodies the whole agreement of the parties and may not be
modified except in writing, and no course of dealing between you and the
undersigned shall be effective to change or modify this Guaranty.  Your failure
to exercise any right hereunder shall not be construed as a waiver of the right
to exercise the same or any other right at any other time and from time to time
thereafter, and such rights shall be considered as cumulative rather than
alternative.  No knowledge of any breach or other nonobservance by the
undersigned of the terms and provisions of this Guaranty shall constitute a
waiver thereof, nor a waiver of any obligations to be performed by the
undersigned hereunder.  This Guaranty is executed and given in addition to, and
not in substitution, reduction, replacement or satisfaction of any other
endorsements or guarantees of the Obligations.
 
 This Guaranty shall inure to the benefit of you, your successors and assigns
and any parent, subsidiary or affiliate of yours; shall be binding upon the
undersigned and upon the heirs, executors, administrators, successors and
assigns of the undersigned.
 
TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE UNDERSIGNED HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING DIRECTLY OR
INDIRECTLY OUT OF THIS GUARANTY.
 
This Guaranty shall be governed by and construed in accordance with the laws of
the State of Texas.
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty
effective as of the date above set forth.
 
/s/ Richard J. Church
Richard J. Church

 
3

--------------------------------------------------------------------------------

 